Citation Nr: 9912923	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
perforated eardrum.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for the residuals of a 
collapsed lung.  

5.  Entitlement to an increased (compensable) rating for a 
deviated nasal septum.  



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  

The issues of entitlement to service connection for the 
residuals of a perforated eardrum, entitlement to service 
connection for tinnitus, and entitlement to service 
connection for bilateral hearing loss will be addressed in 
the REMAND portion of this decision.  

The Board notes that in December 1991, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, the appellant filed numerous claims, including a 
claim for entitlement to service connection for chronic 
sinusitis and panotitis.  In a January 1992 Confirmed Rating 
Decision, the RO denied the appellant's claims, including his 
claim of service connection for chronic sinusitis.  However, 
the Board observes that in a February 1992 letter from the RO 
to the appellant, while the RO notified the appellant that 
his other claims had been denied, the RO failed to inform the 
appellant that his claim for service connection for chronic 
sinusitis had been denied.  The Board notes that for a VA 
decision to become final and binding on a claimant, it is 
required that the claimant first receive written notification 
of the decision.  Best v. Brown, 10 Vet. App. 322, 325 
(1997).  It is also required that the written notification 
explain the reasons and bases for the decision and apprise 
the claimant of his procedural and appellate rights, in the 
event that the claimant disagrees with the decision and 
elects to appeal.  38 U.S.C.A. § 5104(1); 38 C.F.R. §§ 3.103, 
19.25 (1998).  Therefore, in light of the above, this matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence shows that the appellant is status 
post partial surgical removal of a soft tissue lesion from 
the right nasal cavity and that he has a right deviated 
septum; 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side, or marked 
interference with breathing space is not shown.

2.  During his military service the veteran experienced a 
right sided spontaneous pneumothorax requiring insertion of a 
chest tube; a scar on the right side of the chest found on 
examination in January 1997 cannot be clearly dissociated 
from the spontaneous pneumothorax.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 1998); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6502, effective prior to and as of October 7, 1996 (1996 
and 61 Fed. Reg. 46720-46731 (Sept. 5, 1996)).

2.  A scar on the right side of the chest, a residual of 
treatment for the in-service right sided spontaneous 
pneumothorax, was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant's claims 
file has been lost, and the RO has attempted to reconstruct 
his file.  The Board is aware that under such circumstances, 
the obligation to explain findings and conclusions and the 
obligation to resolve all reasonable doubt in favor of the 
appellant is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

In regards to the appellant's claims of entitlement to an 
increased (compensable) rating for a deviated nasal septum, 
and entitlement to service connection for the residuals of a 
collapsed lung, the Board notes that this case was remanded 
in a February 1995 decision.  At that time, the Board noted 
that in light of the fact that the appellant's claims file 
was lost, the RO was requested to conduct a complete and 
thorough search in all files and computer records for copies 
of documents relevant to the appellant and his claims.  The 
RO was also directed to contact the appellant and his 
representative in order to request that they supply copies of 
any relevant documents, such as service medical records, 
copies of rating actions or award letters, etc., that were 
possibly in their possession.  In addition, with any 
necessary authorization from the appellant, the RO was to 
contact the National Personnel Records Center (NPRC) and 
request copies of any and all available records pertaining to 
the appellant's service.  The Board also stated that in light 
of the appellant's March 1990 statement regarding treatment 
that he had received from the Manhattan VA Medical Center 
(VAMC), the RO was to attempt to obtain copies of all 
treatment records pertaining to the appellant from that 
facility from 1980 to the present.  The RO was further 
directed to request that the appellant identify specific 
names, addresses, and approximate dates of treatment for all 
health care providers from whom he had received treatment, 
since separation, for the disabilities for which he had 
claimed entitlement to service connection, and in recent 
years for a deviated nasal septum.  With any necessary 
authorization from the appellant, the RO was to attempt to 
obtain copies of all pertinent treatment records identified 
by him.  

In the Board's February 1995 remand, the Board also requested 
that the RO schedule the appellant for a general medical 
examination and examinations by board certified ear, nose, 
and throat and pulmonary specialists, if available, in order 
to determine the current nature and extent of the appellant's 
service-connected deviated nasal septum, as well as the 
nature and extent of any disabilities for which the appellant 
sought service connection.  The examiners were specifically 
requested to provide an opinion as to the etiology of any 
disabilities found to be present.  

The Board observes that of record is VA Form 119, Report of 
Contact, dated in June 1996.  The form shows that at that 
time, as per the Board's request, the RO conducted a complete 
and thorough search in all files and computer records for 
copies of documents relevant to the appellant and his claims.  
According to the RO, no papers were found.  In addition, in 
June 1996, the RO requested that the NPRC provide any and all 
medical records.  In November 1996, the NPRC responded that 
there were no medical records pertaining to the appellant on 
file.  According to the NPRC, the available records had been 
forwarded to the RO in November 1979.  The Board notes that 
those records were a part of the lost claims file.  

In June 1996, the RO sent a letter to the appellant and 
requested that he send all service medical records and/or 
hospital medical records which were in his possession.  The 
appellant was also requested to send any and all rating 
decisions and/or award letters, and he was directed to have 
his representative submit to the RO the evidence which 
pertained to his claim.  The RO also requested that the 
appellant provide copies of all medical records, VA or 
private, of all examinations and treatment for his claimed 
disabilities.  The RO provided the appellant with a VA Form 
21-4142, Authorization for Release of Information.  The 
record is negative for a reply from the appellant.  

The Board further notes that in July 1996, the Manhattan VAMC 
submitted the appellant's medical records which consisted of 
a July 1994 chest x-ray and January 1995 laboratory results.  
At that time, the Manhattan VAMC noted that they had no other 
outpatient treatment records for the appellant from the 
period of 1980 to the present.  However, the Board observes 
that in December 1998, the Manhattan VAMC submitted 
outpatient treatment records from March 1990 to August 1994.  
At that time, the Manhattan VAMC noted that there was no 
record of any treatment prior to 1990, or any records in the 
archives.  Moreover, in December 1996, the appellant 
underwent a VA nose and throat (pulmonary) examination and a 
VA general examination.  In January 1997, the appellant 
underwent a VA audiological and ear examination and a VA non-
tuberculosis diseases and injuries examination.  In addition, 
the Board observes that the RO received outpatient treatment 
records from the Bronx VAMC, from March 1996 to September 
1997.  

In light of the above, the Board is satisfied that in regards 
to the appellant's claims of entitlement to a compensable 
rating for a deviated nasal septum, and entitlement to 
service connection for the residuals of a collapsed lung, all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to those claims has been met.  


A.  Entitlement to a compensable rating
for a deviated nasal septum.

I.  Factual Background

The Board notes that in an October 1991 letter from the RO to 
the appellant, the RO notified the appellant that his records 
had been misplaced.  In a November 1991 letter from the RO to 
the appellant, the RO advised the appellant that he had been 
previously service-connected for a deviated nasal septum.  At 
that time, the RO noted that the appellant had been assigned 
a zero percent disabling rating under Diagnostic Code 6502.  

In December 1991, the appellant submitted VA Form, 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected deviated nasal septum be re-
evaluated.  

In December 1996, the appellant underwent a VA nose and 
throat (pulmonary) examination.  At that time, the appellant 
complained of nasal congestion.  The physical examination 
showed that there was minimal nasal discharge.  The diagnosis 
was of rhinitis.  

In December 1996, the appellant underwent a VA general 
examination.  At that time, the appellant complained that he 
had nasal stuffiness.  The physical examination showed that 
there was obstruction of the nose due to "condition," and 
there was tenderness at the frontal sinus.  The diagnosis was 
of chronic nasal rhinitis.  

A medical record from the Bronx VAMC shows that in 1997, the 
appellant had a computed tomography (CT) scan of his 
maxillofacial area.  At that time, the CT scan was 
interpreted as showing a soft tissue density in the right 
maxillary ethmoid junction and superior aspect of the right 
nasal cavity.  The density was not crossing the midline, and 
mucoid density was also noted in the right maxillary sinus.  
The possibility of an inverting papilloma could not be 
excluded.  The left sided paranasal sinuses were essentially 
clear.  The impression was of right nasal polyposis versus 
inverting papilloma as described above.  

A VA audiological and ear examination was conducted in 
January 1997.  At that time, the examining physician stated 
that a January 1997 CT scan showed that there was right side 
nasal mass which was attached to the septum.  According to 
the examiner, a nasal mucosal biopsy was performed and the 
results were interpreted as showing normal mucosa of the 
right septum.  There was nasal mucosa with squamous melapha.  
The examiner noted that there was no septal deviation 
present.  The examiner further indicated that a nasal mass 
was present on the right side which was partially obstructing 
the nasal airway.  

In January 1997, the appellant underwent a VA non-
tuberculosis diseases and injuries examination.  At that 
time, he stated that he had a history of rhinitis.  He 
indicated that at present, he had nose congestion.  The 
physical examination showed that the appellant had congestion 
of the nose and lungs.  The diagnosis was of chronic rhinitis 
or sinusitis.  

Outpatient treatment records from the Bronx VAMC, from March 
1996 to September 1997, show that in July 1997, the appellant 
had a CT scan of the maxillofacial area.  At that time, the 
appellant stated that he had a nasal mass and symptoms of 
chronic acute sinusitis.  The examining physician noted that 
the current CT scan was compared to the January 1997 CT scan.  
According to the examiner, the current CT scan was 
interpreted as showing partial surgical removal of previously 
seen right nasal cavity, soft tissue lesion.  There was a 0.5 
x 1 millimeter bilobated soft tissue density in the medial 
superior aspect of the right maxillary sinus.  The examiner 
noted that the soft tissue density appeared to be new, since 
the prior examination.  The study was otherwise unchanged.  
There was no evidence of air-fluid level or bone destruction.  
The diagnoses included the following: (1) status post partial 
surgical removal of right sided nasal cavity, soft tissue 
lesion since January 1997, (2) new development of mucoid 
density in superior medial aspect of right maxillary sinus, 
and (3) otherwise unchanged study.  

The Bronx VAMC records reflect that in July 1997, the 
appellant was treated after complaining of congestion.  At 
that time, he gave a history of asthma and cocaine use.  The 
physical examination showed a right deviated septum.  The 
diagnosis was of chronic sinusitis.  The records further show 
that in September 1997, the appellant was treated after 
complaining of frequent sneezing.  At that time, the 
examining physician noted that the appellant was status post 
functional endonasal or endoscopic sinus surgery.  The 
physical examination of the nose showed that on the right 
side, there were crusts, and the left side was clear.  The 
assessment was that the appellant was "doing well."  


II.  Analysis

Initially, the Board finds that the appellant's claims for a 
compensable rating and for service connection for residuals 
of a collapsed lung are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  When the appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to these claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In the instant case, the appellant's deviated nasal septum 
has been assigned a noncompensable disabling rating under 38 
C.F.R. § 4.97, Diagnostic Code 6502.   However, the Board 
notes that the schedular criteria for evaluating the 
respiratory system was amended, effective October 7, 1996, as 
printed in the Federal Register; September 5, 1996 (Volume 
61, Number 173).  In rating cases, where the law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's deviated nasal septum must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to him. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, prior to the 
changes in the regulations, a noncompensable evaluation was 
assigned for only slight symptoms and a 10 percent evaluation 
was warranted for traumatic deflection of the nasal septum 
with marked interference with breathing space.  Subsequent to 
the regulatory changes, a 10 percent evaluation is warranted 
for traumatic deflection of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.

To summarize, the appellant contends, in essence, that his 
service-connected deviated nasal septum is more severely 
disabling than reflected by the current zero percent rating.  
The appellant has complained of chronic nose congestion.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the evidence of record demonstrates that 
the appellant's deviated nasal septum does not meet the 
criteria for a compensable evaluation under either 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 or under the new rating criteria 
effective October 7, 1996.  As previously stated, in the 
appellant's December 1996 VA examinations, he was diagnosed 
with chronic nasal rhinitis.  In addition, in the appellant's 
January 1997 VA examination, the examiner noted that at that 
time, there was no septal deviation present.  The examiner 
further indicated that a nasal mass was present on the right 
side which was partially obstructing the nasal airway.  
Moreover, outpatient treatment records from the Bronx VAMC 
show that in July 1997, the appellant had a CT scan.  At that 
time, the diagnoses included the following:  (1) status post 
partial surgical removal of right sided nasal cavity soft 
tissue lesion since January 1997; (2) new development of 
mucoid density in the superior medial aspect of the right 
maxillary sinus; and (3) otherwise unchanged study.  The 
Board further observes that although the Bronx VAMC records 
reflect that in a July 1997 physical examination, a right 
deviated septum was noted, the records also show that in 
September 1997, the appellant's physical examination of the 
nose indicated that on the right side there were crusts, and 
the left side was clear.  The assessment at that time was 
that the appellant was "doing well." 

The Board notes that in light of the above, while there is 
evidence that the appellant has a current deviated nasal 
septum, the record is negative for traumatic deflection of 
the nasal septum with marked interference with breathing 
space.  The record is also negative for any evidence of 
traumatic deflection of the nasal septum, with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Therefore, the Board finds that the 
medical evidence does not provide any basis for a compensable 
evaluation under the old or new criteria.   Accordingly, in 
light of the above, the Board concludes that the 
preponderance of the evidence is against an increased 
(compensable) evaluation for the appellant's service-
connected deviated nasal septum. 

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for a compensable rating for a deviated nasal septum.  


B.  Entitlement to service connection for
residuals of a collapsed lung.

I.  Factual Background

The Board observes that the appellant's service medical 
records are not of record because, as previously stated, the 
appellant's claims file has been lost. 

In December 1991, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, and filed a claim for 
entitlement to service connection for the residuals of a 
collapsed lung.  

Outpatient treatment records from the Manhattan VAMC show 
that in March 1990, the appellant was treated after 
complaining of pain in his chest and shortness of breath.  
The appellant indicated that in 1978 he had suffered from a 
pneumothorax.  The physical examination showed that the 
appellant's chest was clear and his neck was supple.  An x-
ray of the appellant's chest was interpreted as showing no 
acute disease in the lungs, and the heart size was normal.  A 
second x-ray of the appellant's chest was interpreted as 
showing no evidence of cardiac, pleural, or pulmonary 
abnormality.  The impression was of a normal Roentgen study 
of the chest.  

In November 1996, the appellant submitted a statement from 
his ex-wife who reported that in 1978, she was stationed with 
her former husband in Germany and that during that period of 
time, the appellant suffered a pneumothorax and was 
hospitalized for approximately 15 days.  

In December 1996, the appellant underwent a VA general 
examination.  At that time, the appellant stated that in 
1978, he had suffered from a spontaneous pneumothorax.  The 
appellant indicated that at present, he had breathing 
difficulty.  The physical examination showed that breath 
sounds were diminished bilaterally, and there were rhonchi 
bilaterally.  The diagnosis was of a history of a spontaneous 
pneumothorax in 1978.

In January 1997, the appellant underwent a VA non-
tuberculosis disease and injuries examination.  At that time, 
the appellant stated that in 1978, he had suffered a 
spontaneous pneumothorax which required an insertion of a 
chest tube for treatment.  The appellant noted that the chest 
tube was removed after 10 days.  He indicated that at 
present, he had a chronic cough with some whitish 
expectoration.  According to the appellant, he had shortness 
of breath when he walked a long distance or climbed a flight 
of stairs.  The appellant also complained of a dull slight 
chest pain on the right side of his chest where there was a 
scar.  Physical examination resulted in a finding of chest 
tube drainage in 1978.  According to the examiner, the 
appellant was status post right side spontaneous pneumothorax 
in 1978, with full expansion documented on current chest x-
ray. 

Outpatient treatment records from the Bronx VAMC, from March 
1996 to September 1997, are negative for any complaints or 
findings of any residuals of a collapsed lung. 


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp.1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to this claim has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends, in essence, that while 
he was in the military, he suffered a spontaneous 
pneumothorax which required insertion of a chest tube.  He 
indicates that at present, he suffers from the residuals of 
his collapsed lung, including chest pain and shortness of 
breath.  VA examination in January 1997 revealed a scar on 
the right side of the chest and a finding that chest tube 
drainage was required in 1978.  The examiner diagnosed status 
post spontaneous pneumothorax, right side in 1978.

The Board finds that the evidence of record, including the 
statement from the appellant's ex-wife, is sufficient to 
establish that the appellant experienced a collapsed lung 
during his military service in 1978 which required hospital 
treatment and insertion of a chest tube.  No medical 
expertise is required to establish such facts.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
there is competent evidence of a right-sided spontaneous 
pneumothorax requiring insertion of a chest tube in 1978 and 
there is now medical evidence showing a scar on the right 
side of the chest which is clearly attributed to the 
insertion of the chest tube.

In Alemany v. Brown, 9 Vet.App. 518 (1996), the United States 
Court of Veterans Appeals (Court) noted that in light of the 
benefit of the doubt provisions of 38 U.S.C. § 5107(b), an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  In Gilbert v. Derwinski, 
1 Vet.App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  In view of the above, 
the Board is of the opinion that the scar on the right side 
of the appellant's chest represents an ascertainable residual 
of the in-service spontaneous pneumothorax.  Accordingly, 
service connection is warranted for this scar.


ORDER

A compensable rating for a deviated nasal septum is denied.  

Service connection for a scar on the right side of the chest, 
a residual of the in-serivce spontaneous pneumothorax, is 
allowed.


REMAND

As noted above, the appellant's claims file has been lost.  
When the Board remanded this case in February 1995, the RO 
was requested to conduct numerous record searches.  In 
addition, the RO was requested to schedule a general medical 
examination by a specialist to determine the current nature 
and extent of any disabilities for which the appellant had 
sought service connection.  The examiner was specifically 
requested to provide an opinion as to the etiology of any 
disabilities found to be present.  

In December 1996, the appellant underwent a VA general 
examination.  At that time, he stated that he had had hearing 
problems since 1977.  The physical examination showed that 
there was an old scar in the tympanic membrane, and that the 
appellant had tinnitus with a hearing deficit.  The diagnosis 
was of hearing loss with tinnitus.

In January 1997, the appellant underwent a VA audiological 
and ear disease examination.  At that time, he complained of 
right ear pain and otorrhea, on and off for years.  The 
appellant indicated that the pain had worsened over the past 
few weeks.  The physical examination showed a right tympanic 
membrane with subtotal perforation.  The left tympanic 
membrane was within normal limits.  The diagnosis was of a 
tympanic perforation, and the appellant was instructed to 
take his medication.  A follow-up examination, also in 
January 1997, shows that at that time, the examining 
physician noted that a right tympanic membrane perforation 
was still present.  

In January 1997, the appellant underwent a VA audiological 
examination.  At that time, he stated that since the late 
1970's, he had suffered from bilateral hearing loss and 
periodic otalgia, aural fullness, and right side tinnitus.  
The appellant indicated that at present, he had difficulty 
understanding speech from his right side, and in noisy 
settings.  In regards to his tinnitus, the appellant 
described it as tonal which varied in pitch and intensity.  
The appellant reported that his tinnitus occurred several 
times a day, and that it could last for a few seconds to 
several minutes.  According to the appellant, his tinnitus 
was very disturbing and it interfered with his concentration 
and sleep.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 50, 40, 
35, 55, and 75 decibels, respectively, with a pure tone 
average of 51 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 20, 25, 20, 35, and 65 decibels, with a pure tone average 
of 36 decibels.  Speech discrimination percentages were 56 
percent in the right ear and 96 percent in his left ear.  The 
results were interpreted as showing mild to moderate to 
moderately severe, mixed hearing loss of the right ear, with 
a small conductive component from 250 to 1,000 Hertz.  In 
regards to the appellant's left ear, he had mild to 
moderately severe high frequency sensorineural hearing loss 
above 2,000 Hertz.  The examining physician noted that the 
appellant had extreme sensitivity to speech on the right at 
85 decibels.  The examiner further stated that the appellant 
refused impedance audiometry because he had experienced 
severe pain in his right ear the last time he had undergone 
such an examination.  

In light of the above, the Board notes that in the 
appellant's December 1996 VA examination, the appellant was 
diagnosed with tinnitus.  In addition, the results of the 
appellant's January 1997 VA audiological evaluation show that 
the appellant has a current hearing loss disability under 
38 C.F.R. § 3.385.  Moreover, the Board observes that of 
record is the appellant's DD Form 214, Certificate of Release 
or Discharge From Active Duty.  The form shows that the 
appellant served on active duty from November 1976 to 
November 1979.  The certificate reflects that the appellant's 
Military Occupational Specialty (MOS) was as a tactical 
communications systems operator/mechanic.  According to the 
certificate, the appellant received the sharpshooter badge, 
M16 rifle, and the first class badge, hand grenade.  

The Board observes that, as previously stated, the Court has 
held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Thus, in light of the above, the Board notes 
that there is current medical evidence that the appellant 
suffers from a right tympanic membrane perforation, tinnitus, 
and bilateral hearing loss.  There is also evidence that the 
appellant has an old scar in the tympanic membrane.  
Therefore, the Board observes that, in light of Rabideau, the 
significant question in this case is the etiology of the 
appellant's disorders and whether or not they are related to 
service.  In the Board's February 1995 remand, the Board 
specifically directed the examiner to provide an opinion as 
to the etiology of any disabilities found to be present.  
However, the Board notes that there is no competent medical 
evidence as to the etiology of the above disorders.  

The Board further notes that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
and the RO with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, in light of the above, the 
Board is of the opinion that a VA audiological examination, 
as specified in greater detail below, should be performed.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time, 
including following service, for a 
perforated and/or residuals of a 
perforated eardrum, tinnitus, and/or 
bilateral hearing loss.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA ear 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any residuals 
of a perforated eardrum, tinnitus, and/or 
bilateral hearing loss.  All testing, to 
include an audiogram and any specialized 
examinations, deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history of in-
service and post-service noise exposure.  
After reviewing the available medical 
records, the examiner should provide a 
diagnosis for the appellant's ear 
complaints, and offer an opinion as to 
the etiology and date of onset of any 
condition identified.  Specifically, the 
examiner should offer an opinion as to 
whether any residuals of a perforated 
eardrum, if found, or any other ear 
disorder found, began during or is 
related to the appellant's military 
service.  The examiner is also requested 
to provide an opinion as to whether it is 
as least as likely as not that any 
current tinnitus and/or hearing loss, was 
caused by noise exposure in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for the residuals of a 
perforated eardrum, entitlement to 
service connection for tinnitus, and 
entitlement to service connection for 
bilateral hearing loss.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

